JUDGMENT DAN SOSA, Chief Justice. THIS MATTER came on for hearing before the Court upon the report of the Disciplinary Board and the record of proceedings before Hearing Committee A in the Central Disciplinary District; the Board appearing by William W. Gilbert, Chief Disciplinary Counsel and Respondent appearing in person and by Wycliffe V. Butler, Esquire, his counsel. And the Court having studied the record and heard the arguments of counsel and being fully advised: The Court finds the Respondent, Dale B. Dilts, guilty of unprofessional conduct in that while representing one Alberta Cox as her lawyer he allowed his independent professional judgment on her behalf to be impaired by his representation of conflicting interests and in that, through negligence and acceptance of undue influence and instructions from others, he unintentionally aided an embezzlement scheme in which she was the victim; all contrary to various Rules under Canons 5, 6 and 7 of the Code of Professional Responsibility — Canons of Ethics. The Court concludes that discipline is warranted. NOW, THEREFORE, IT IS ORDERED AND ADJUDGED that the Respondent Dale B. Dilts be and he hereby is suspended from the practice of law in all courts of the State of New Mexico for a period of thirty (30) days beginning August 1, 1979, and thereafter until reinstated as provided by the Rules of this Court. AND IT IS FURTHER ORDERED that the Disciplinary Board recover its costs in this proceeding which are hereby assessed at $923.94.